Citation Nr: 1731184	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  10-43 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to service connection for obstructive sleep apnea (OSA).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran had active service from June 1972 to May 1976, and from February 1980 to May 1982.

This matter came before the Board of Veterans' Appeals (Board) from February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.

The Veteran testified during a hearing by videoconference in March 2011.  A transcript of the hearing is associated with the record.  In September 2016, the Veteran was advised that the Acting Veterans Law Judge (AVLJ) who had conducted his hearing was no longer employed by the Board, and offered the opportunity for an additional hearing.  In September 2016, the Veteran responded that he did not wish to appear at an additional Board hearing and that he wanted his case considered based on the evidence of record.  

The claim was remanded in March 2014 and December 2016 for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A VA medical opinion was obtained in January 2017.  After review of the claims file the examiner, in part, rendered the opinion that the Veteran's sleep apnea was less likely than not aggravated beyond its natural progression by the Veteran's service-connected cirrhosis.

The medical opinion to be inadequate because it rendered the opinion on aggravation based upon the standard of permanent worsening beyond the natural progression of the disability.  However, the standard is whether it is at least as likely as not that the Veteran's sleep apnea underwent any aggravation due to the Veteran's service connected cirrhosis.  As such, remand is necessary to obtain an adequate medical opinion.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Subsequent to the VA medical opinion and the issuance of the most recent Supplemental Statement of the Case, the Veteran submitted articles discussing sleep disturbance and cirrhosis without a waiver of AOJ consideration.  The Board finds it necessary to remand the claim for a VA examiner to render a medical opinion taking into consideration the articles submitted by the Veteran.  

Review of the claims file reveals that the Veteran receives both VA and private treatment.  The most recent records of VA treatment associated with the claims file are dated in August 2014.  The most recent private treatment records are dated in November 2014.  On remand, after obtaining any necessary authorization, attempts must be made to obtain and associate with the claims file VA treatment records regarding the Veteran dated since August 2014 and private treatment records regarding the Vetera dated since November 2014.  See 38 C.F.R. § 3.159 (2016).

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary authorization, attempt to obtain and associate with the claims file complete treatment records regarding the Veteran dated since November 2014 from Dr. L.R.

2.  Take all appropriate action to obtain and associate with the claims file all VA medical records regarding the Veteran dated since August 2014.  Any additional pertinent records identified by the appellant during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the appellant, and associated with the claims file.

3.  Thereafter, the Veteran should be afforded a VA examination to determine the nature and etiology of his claimed sleep apnea.  The examiner is asked to furnish an opinion with respect to the following question:

Is it at least as likely as not that (a 50 percent or greater probability) that the Veteran's claimed sleep apnea is caused or aggravated by his service-connected cirrhosis?  

The examiner is informed that aggravation here is defined as any increase in disability.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability (baseline) before the onset of the aggravation.

In rendering an opinion the examiner should consider and comment upon the articles submitted by the Veteran and the prior VA examination reports. A complete rationale must be provided for all opinions.  

4.  Thereafter, readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted, issue the Veteran a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

